MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
                                                                      Aug 26 2019, 6:32 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anne Medlin Lowe                                         Curtis T. Hill, Jr.
James A. Piatt                                           Attorney General of Indiana
Riley Williams & Piatt, LLC
                                                         Evan Matthew Comer
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Michael Vo Sherman
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Angel Renee Campbell,                                    August 26, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-217
        v.                                               Appeal from the
                                                         Hamilton Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      S. Matthew Cook, Judge Pro
                                                         Tempore
                                                         Trial Court Cause No.
                                                         29D05-1802-CM-1516



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-217 | August 26, 2019                 Page 1 of 5
[1]   Angel Renee Campbell (“Campbell”) appeals her conviction for theft and raises

      one issue, which we restate as: whether there was sufficient evidence to support

      her conviction as an accomplice to theft as a Class A misdemeanor.1 We affirm.


                                      Facts and Procedural History
[2]   On December 11, 2017, Jamie Byers (“Byers”), an employee of the Noblesville

      Ace Hardware (“the store”), was working at the store’s cash register. Tr. Vol. 2

      at 11. Campbell entered the store, approached Byers at the cash register, and

      inquired about paint supplies. Id. at 11-12. Byers answered Campbell’s

      questions and directed Campbell to the paint aisle. Id. Campbell returned to

      the cash register and told Byers that she could not find the items she wanted.

      Id. Byers left the cash register, returned to the paint aisle, and helped Campbell

      find what she wanted. Id. When Byers returned to the cash register, she saw

      that several Yeti drinking products near the front of the store were missing, so

      she notified the store manager, Corey Musolf (“Musolf”). Id. at 13. Musolf

      viewed security camera footage to confirm that items were taken before he

      contacted the Noblesville Police Department. Id. at 20. The camera footage

      showed Campbell walking into the store with a man, who was later identified

      as Edward May (“May”), Campbell’s former husband. Id. at 20, 26. Campbell

      and May were holding hands. Id. at 23. Campbell and May walked to the




      1
          See Ind. Code § 35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-217 | August 26, 2019   Page 2 of 5
      paint aisle, and Campbell then walked to the cash register to pull Byers away

      from the register while May took Yeti cups and then left the store. Id. at 20.


[3]   The State charged Campbell with theft as a Class A misdemeanor. Appellant’s

      App. Vol. II at 3, 10. At the end of the bench trial, the trial court found

      Campbell guilty as charged and sentenced her to one year in the Hamilton

      County Jail, suspended to probation. Tr. Vol. 2 at 42-43. Campbell now

      appeals.


                                     Discussion and Decision
[4]   Campbell argues that the evidence was insufficient to show that she was an

      accomplice in helping May commit theft as a Class A misdemeanor. When we

      review the sufficiency of the evidence, we do not reweigh the evidence or judge

      the credibility of the witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind.

      2005). Rather, we will affirm a conviction if we find that any reasonable

      factfinder could find a defendant guilty beyond a reasonable doubt when

      considering all the facts and inferences that favor the conviction. Bailey v. State,

      907 N.E.2d 1003, 1005 (Ind. 2009). The evidence need not exclude every

      reasonable hypothesis of innocence, but it must support a reasonable inference

      of guilt to support the verdict. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).


[5]   “A person who knowingly or intentionally exerts unauthorized control over

      property of another person, with intent to deprive the other person of any part

      of its value or use, commits theft, a Class A misdemeanor.” Ind. Code § 35-43-

      4-2(a). An accomplice is any person who knowingly or intentionally aids,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-217 | August 26, 2019   Page 3 of 5
      induces, or causes another to commit an offense. Ind. Code § 35-41-2-4.

      Factors to determine whether a person is an accomplice include (1) presence at

      the scene of the crime; (2) companionship with another at the scene of the

      crime; (3) failure to oppose the commission of the crime; and (4) course of

      conduct before, during, and after the crime. Castillo v. State, 974 N.E.2d 458,

      466 (Ind. 2012). The evidence need not show that the individual participated in

      every element of the crime. Hart, 30 N.E.3d 1283, 1288 (Ind. Ct. App. 2015).

      Rather,


              [t]here must be evidence [of] affirmative conduct, either in the
              form of acts or words, from which an inference of a common
              design or purpose to effect the commission of a crime may be
              reasonably drawn. Each participant must knowingly or
              intentionally associate himself with the criminal venture,
              participate in it, and try to make it succeed. That said, the State
              need not show that [the accomplice] was a party to the
              preconceived scheme; it must merely demonstrate concerted
              action or participation in an illegal act.


      Griffin v. State, 16 N.E.3d 997, 1003 (Ind. Ct. App. 2014) (internal citations

      omitted).


[6]   Here, the circumstantial evidence allowed the trial court to reasonably infer that

      Campbell acted as an accomplice to May in his theft of merchandise from the

      store. First, it is undisputed that Campbell was at the scene of the crime with

      May. Tr. Vol. 2 at 12; Castillo, 974 N.E.2d at 466. Second, Campbell and May

      were companions at the scene, evinced by their entry into the store while

      holding hands. Tr. Vol. 2 at 20; Castillo, 974 N.E.2d at 466. The only time they

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-217 | August 26, 2019   Page 4 of 5
      were not together was when Campbell asked Byers to accompany her to the

      paint aisle of the store while May went to the front of the store and took the

      items. Tr. Vol. 2 at 20, 35. Third, May and Campbell acted in concert.

      Castillo, 974 N.E.2d at 466. After they separated inside the store, Campbell

      distracted Byers by luring her into the paint aisle. Tr. Vol. 2 at 12, 20. Once

      Byers was distracted, May went to the front of the store and concealed

      merchandise in his jacket. Id. at 20. After May concealed the merchandise, he

      exited the store, and Campbell left soon after without purchasing anything. Id.

      at 13, 30. These facts make clear that Campbell had the requisite mens rea to be

      convicted as an accomplice to Class A misdemeanor theft. See I.C. 35-41-2-4

      (“A person who knowingly or intentionally aids, induces, or causes another

      person to commit an offense commits that offense[.]”).


[7]   Affirmed.


      Baker, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-217 | August 26, 2019   Page 5 of 5